DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-15 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2019-218613 filed on 12/03/2019 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 12/01/2020 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 12/01/2020 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Claim Rejections - 35 USC § 102
6.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.        Claims 1-3, 6-8, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiga et al. [hereafter Shiga], US Pub 2019/0068809 (cited in IDS).
            As to claims 1, 6 [independent], Shiga teaches a non-transitory computer-readable storage medium [fig. 8, elements 802-803; 0066] storing a program executed in a computer configuring an information processing apparatus performing communication with an image processing apparatus, the program causing the computer to [fig. 8, elements 802-803; 0020, 0066 Shiga teaches that the memory 802 of the server 1006 corresponding to the information processing apparatus (see para., 0020), stores the control programs executed by processor 801 to perform image processing functions and further perform communication with at least printer 1004]: 
             acquire an instruction for image processing and identification information for identifying a user based on an operation input using voice performed on the information processing apparatus by the user [figs. 7, 9a; 0050-0053  Shiga teaches that the information processing apparatus 1006 inputted the voice instruction generated by the user and acquires user identification information and voice print instruction. The acquired user identification is to identify the user who has generated voice print instruction]; 
            determine a setting for the image processing corresponding to the acquired identification information based on correspondence information in which the identification information is correlated with the setting for the image processing [0038, 0058-0063, 0069-0074  Shiga teaches that the processor 801 analyzed the print settings related to the identified user included in the inputted voice instruction to generate print data for printing purpose according to the analyzed print settings, and then transmit the generated print data to the printer 1004]; and 
             request the image processing to the image processing apparatus based on the determined setting for the image processing and the acquired instruction for the image processing [0038, 0058-0063, 0069-0074  Shiga teaches that the processor 801 analyzed the print settings related to the identified user included in the inputted voice instruction to generate print data for printing purpose according to the analyzed print settings, and then transmits the generated print data to the printer 1004 to print the transmitted print data on a physical sheet for the user].

            As to claims 2, 7 [dependent from claims 1, 7 respectively], Shiga teaches wherein the setting for the image processing is changed when the acquired instruction includes information regarding a change of the setting for the image processing [fig. 9a, steps 903, 905, 906; 0070, 0077-0079   Shiga teaches that the print data is generated using the previously or old used print settings instead of partial print settings on the voice instruction].              As to claims 3, 8 [dependent from claims 1, 6 respectively], Shiga teaches wherein the setting for the image processing is changed based on a change history related to the setting for the image processing [fig. 9a, steps 903, 905, 906; 0070, 0077-0079   Shiga teaches that the print data is generated using the previously or old used print settings instead of partial print settings on the voice instruction].

            As to claim 11 [independent], Shiga teaches an image processing system comprising [fig. 1; 0020]: 
            an information processing apparatus [fig. 1, element 1006; 0020]; and 
            an image processing apparatus [fig. 1, element 1004; 0020], wherein 
            the information processing apparatus includes [fig. 1, element 1006; 0020]
            an acquisition section configured to acquire an instruction for image processing and identification information for identifying a user based on an operation input using voice performed by the user [figs. 7, 9a; 0038, 0050-0053  Shiga teaches that the information processing apparatus 1006 inputted the voice instruction generated by the user and acquires user identification information and voice print instruction. The acquired user identification is to identify the user who has generated voice print instruction], 
            a storage section configured to store correspondence information in which the identification information is correlated with a setting for the image processing [figs. 13-14; 0038, 0079  Shiga teaches that the memory 802 or 804 stores the setting data in which the identification data is correlated with the setting for image processing], 
            an image processing setting controller configured to determine the setting for the image processing corresponding to the identification information acquired by the acquisition section, based on the correspondence information stored in the storage 0038, 0058-0063, 0069-0074  Shiga teaches that the processor 801 analyzed the print settings related to the identified user included in the inputted voice instruction to generate print data for printing purpose according to the analyzed print settings, and then transmit the generated print data to the printer 1004], and 
            an image processing request portion configured to request the image processing to the image processing apparatus based on the setting for the image processing determined by the image processing setting controller and the instruction for the image processing acquired by the acquisition section [0058-0063, 0069-0074  Shiga teaches that the processor 801 analyzed the print settings related to the identified user included in the inputted voice instruction to generate print data for printing purpose according to the analyzed print settings, and then transmits the generated print data to the printer 1004 to print the transmitted print data on a physical sheet for the user], and 
            the image processing apparatus includes [fig. 1, element 1004; 0020]  
            a request reception portion configured to receive the request for the image processing from the information processing apparatus [0058-0063, 0069-0074  Shiga teaches that the processor 801 analyzed the print settings related to the identified user included in the inputted voice instruction to generate print data for printing purpose according to the analyzed print settings, and then transmits the generated print data to the printer 1004 to print the transmitted print data on a physical sheet for the user. The printer 1004 received and analyzed the received print data to execute printing process according to the received print settings that is compatible with printer 1004’s settings], and 
             an image processing section configured to execute the image processing based on the request received by the request reception portion [0058-0063, 0069-0074  Shiga teaches that the processor 801 analyzed the print settings related to the identified user included in the inputted voice instruction to generate print data for printing purpose according to the analyzed print settings, and then transmits the generated print data to the printer 1004 to print the transmitted print data on a physical sheet for the user. The printer 1004 received and analyzed the received print data to execute printing process according to the received print settings that is compatible with printer 1004’s settings].

  As to claim 12 [dependent from claim 11], the claim 12 essentially claimed same subject matter as claimed in claims 2, 7 and are therefore the claim 12 would be rejected based on same rationale as applied to claims 2, 7.
 
As to claim 13 [dependent from claim 11], the claim 13 essentially claimed same subject matter as claimed in claims 3, 8 and are therefore the claim 13 would be rejected based on same rationale as applied to claims 3, 8.

Claim Rejections - 35 USC § 103
8.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.        Claims 4-5, 9-10, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga et al. [hereafter Shiga], US Pub 2019/0068809 (cited in IDS) in view of Tanabe, US Pub 2014/0009789.
              As to claims 4, 9, 14 [dependent from claims 1, 6, 11 respectively], Shiga doesn’t teach wherein a notification of a processing result of the image processing executed by the image processing apparatus is changed based on the identification information.
             Tanabe teaches wherein a notification of a processing result of the image processing executed by the image processing apparatus is changed based on the identification information [fig. 2; 0026-0028  Tanabe teaches that the printer 10 notified the printing result which has been changed from one state another state based on the identification information]. 
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tanabe teaching to notify image processing results for print job(s) is changed based on the identification information to modify Shiga’s teaching to notify a job management apparatus of the image processing result of the print job stored in the memory and a controller reads out 
                          As to claims 5, 10, 15 [dependent claims 4, 9, 14 respectively], Tanaba teaches wherein the notification of the processing result of the image processing executed by the image processing apparatus corresponding to the identification information is selected based on information in which the identification information is correlated with the notification [fig. 2; 0026-0028  Tanaba teaches that the printer 10 notified the printing result which has been changed from one state another state based on the identification information].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tanabe teaching to notify image processing results for print job(s) is changed based on the identification information to modify Shiga’s teaching to notify a job management apparatus of the image processing result of the print job stored in the memory and a controller reads out the image processing result from the memory and causes notification unit to notify the job management apparatus of the image processing result. The suggestion/motivation for doing so would have been benefitted to the user to notify a job management apparatus of the image processing result of the job stored in the memory by storage .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674